IN THE
                         TENTH COURT OF APPEALS



                                No. 10-10-00455-CV

                         IN RE EOG RESOURCES, INC.


                                Original Proceeding


                          MEMORANDUM OPINION

      EOG Resources, Inc. filed a petition for a writ of mandamus seeking protection

from discovery requests that it contends are overly broad and unduly burdensome. The

underlying action arose when a trailer placed on a well site in Johnson County shifted

during a severe storm. Eric Woodward, the plaintiff in the underlying action, was

inside the trailer and sustained severe injuries. Woodward filed suit against multiple

parties, including EOG, for several causes of action including negligence, negligence per

se, premises liability, and gross negligence as to EOG. Woodward seeks compensatory

and punitive damages.

      Woodward served discovery requests upon EOG.             EOG responded to the

discovery requests, and objected that they were overly broad and unduly burdensome,
in addition to other objections. Woodward filed a motion to compel EOG to fully

respond to the requests. The trial court granted the motion in part, but limited the

production requested to all of EOG’s well sites in the United States for the five years

preceding the date of the accident as to certain requests. Because we find that the trial

court abused its discretion, we will conditionally grant the writ in part and deny in part.

        EOG complains that the interrogatories and requests for production are still

overly broad.      The disputed interrogatories as propounded sought all information

about communications, conversations, policies, use, and installation of trailers, with

various descriptions, in any geographic region where EOG does business for a period of

ten years or more. EOG is a multinational corporation with operations in eleven states

in the United States, as well as Canada, China, Trinidad and Tobago, and the United

Kingdom. The disputed requests for production as propounded sought all documents

relating to the specific trailer in which Woodward was injured as well as all documents

relating to “portable offices and sleeping quarters,” “any other trailer leased by EOG for

use as temporary offices and living quarters,” “temporary trailers used as dwellings

and temporary offices at EOG drilling sites,” “trailers,” and “substantially similar

trailers at its drilling sites.”

Availability of Mandamus Relief

        Mandamus relief is available when the trial court abuses its discretion and there

is no adequate remedy by appeal. In re Deere & Co., 299 S.W.3d 819, 820 (Tex. 2009)

(orig. proceeding). Although the scope of discovery generally is “within the trial court's

discretion, the trial court must make an effort to impose reasonable discovery limits.”


In re EOG Resources, Inc.                                                            Page 2
Id. (quoting In re Graco Children's Prods., Inc., 210 S.W.3d 598, 600 (Tex. 2006) (orig.

proceeding)). A trial court abuses its discretion if it orders discovery exceeding the

scope permitted by the rules. In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig.

proceeding); K Mart Corp. v. Sanderson, 937 S.W.2d 429, 431 (Tex. 1996) (orig.

proceeding); Texaco, Inc. v. Sanderson, 898 S.W.2d 813, 815 (Tex. 1995) (orig. proceeding).

Waiver

       Woodward argues that EOG failed to preserve their objections by failing to

provide details regarding why the discovery requests at issue were burdensome. But

EOG objected to Woodward’s requests as overly broad and irrelevant. Overly broad

requests for irrelevant information are improper whether they are burdensome or not,

so the defendants were not required to detail what they might encompass. See In re

Allstate County Mut. Ins. Co., 227 S.W.3d 667, 670 (Tex. 2007) (orig. proceeding); In re

CSX Corp., 124 S.W.3d at 153; In re Union Pac. Res. Co., 22 S.W.3d 338, 341 (Tex. 1999)

(orig. proceeding).

       We do, however, agree that evidence was required for EOG to preserve its

objections regarding burdensomeness, which it failed to do. Therefore, we will address

only whether the interrogatories and requests for production were overly broad or

irrelevant.

Overly Broad Requests

       “Discovery orders requiring document production from an unreasonably long

time period or from distant and unrelated locales are impermissibly overbroad.” In re

CSX Corp., 124 S.W.3d at 149. We must determine whether or not the trial court’s ruling


In re EOG Resources, Inc.                                                            Page 3
limiting Woodward’s requests as propounded is still overbroad as to time, location, and

scope, and could have easily been more narrowly tailored to the dispute at hand. See In

re CSX Corp., 124 S.W.3d at 153 (“A central consideration in determining overbreadth is

whether the request could have been more narrowly tailored to avoid including

tenuous information . . . .”).

       We find that the trial court could have tailored the interrogatories and requests

for production more narrowly than it did, and that its failure to do so constituted an

abuse of discretion. While the trial court appropriately limited the length of time for

production, the breadth of the required production as to geographical location and the

type of structures involved is overly broad. Therefore, we sustain EOG’s complaints as

to interrogatories numbers 4, 7, 13, 15, 18, and 19. We sustain EOG’s complaints as to

production requests numbers 3, 4, 5, 6, 7, 8, 21, 22, and 36.

Other Requests

       EOG further complains that the trial court abused its discretion by overruling

objections to two requests for production because they do not specifically state what

documents Woodward is seeking. The first seeks “all Documents on which you will

rely to support any defense you assert in this case.” The second seeks “all Documents

relating to the damages claimed by Plaintiffs in this case.” The Rules of Civil Procedure

require a party seeking production of documents or other discovery to “specify the

items to be produced or inspected, either by individual item or by category, and

describe with reasonable particularity each item and category.” TEX. R. CIV. P. 196.1(b).

Our inquiry for determining whether a request is overly broad includes a determination


In re EOG Resources, Inc.                                                          Page 4
of whether or not the request could have easily been drawn more narrowly. See In re

CSX Corp., 124 S.W.3d at 153. We find that the first request is overly broad under that

standard as it does not adequately specify what items or categories of items it seeks

with reasonable particularity. Instead, it seeks the production of any document that

might be considered to be used during the trial for any defenses that ultimately might

or might not be asserted to whatever causes of action or trial strategies Woodward

chooses to pursue at trial. Additionally, we find that the second request is also overly

broad in that it seeks production of documents without specifying to what damages it

refers. Woodward is seeking compensatory and punitive damages. We find that both

of these requests could have been more narrowly tailored. We sustain EOG’s issue as to

requests for production number 24 and 26.

       EOG complains that the trial court abused its discretion by overruling its

objection to a request for production that sought “all Documents and other tangible

items which you feel support and may support the contention that Trailer 450 was not

unreasonably dangerous to its occupants….” The basis of EOG’s complaint in this

mandamus proceeding is that the request seeks documents to establish a negative,

which is impossible. However, EOG did not make this argument to the trial court in its

objections to request for production number 19. Therefore, the argument EOG made is

waived. TEX. R. CIV. P. 192.3(e). We overrule EOG’s complaint regarding request for

production number 19.




In re EOG Resources, Inc.                                                         Page 5
Conclusion

       We find that the trial court abused its discretion as described above. However,

we hold that EOG waived its objection to request for production 19. We conditionally

grant the petition for writ of mandamus in part and deny the petition in part. We are

confident the trial court will vacate its order compelling the responses to the

interrogatories and requests for production of documents above and proceed in

compliance with this opinion. The writ will issue only if the trial court fails to take

appropriate action in accordance with this opinion. Woodward’s motion for sanctions

is denied. The stay of proceedings in the trial court is lifted.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Conditionally Granted in Part, Denied in Part
Opinion delivered and filed February 9, 2011
OT06




In re EOG Resources, Inc.                                                        Page 6